Title: John Adams to Richard Cranch, 11 March 1786
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      Grosvenor Square March 11. 1786
     
     I am very much obliged to you, for your Friend Ship to my Brother Adams, and hope that his Conduct in his new office, will do no dishonour to his Appointment but he will stand in need sometimes of your Advice.
     Inclosed with this is a Book of my Friend Jefferson, which, you will entrust to none but faith full Friends. It is not yet to be published.
     We are at War with Morocco, Algiers, Tunis and Tripoli. By the Laws of those Nations all Nations are at War, who have no Treaties with them. It is of vast importance to us to make Peace with them. But Congress uninformed of the sums necessary to be given, have limited us to 80,000 Dollars, which is not one quarter Part of what will be found indispensible.
     The English are so happy, in our Indolence and Simplicity which yeilds up to them with so much patient good Nature the entire Markett of Italy, Portugal and Spain, which tamely throws into their Hands the Fisheries of Cod and Whales, and all our own carrying Trade and Navigation, that they have nothing to do but laugh at us. To treat with us, would be an affront to their understandings, as they think. What! give us our own carrying trade, when We are willing to give it to them? It would be an Affront to us too, not to accept of our Generosity.
     But my Countrymen will not always be so lazy and so Silly. If they are they will deserve!. . . . We are so good as to fill their Coffers, give them surpluses of Revenue, Ballances of Exchange, let them build Men of War, multiply sailors—all to be poured in Vengeance upon us, ten or twelve years hence! But Mass., N.H. and R. Island have more sense. Let them persevere and convert the rest.
     We must and will rival the English in the Cod and Whale Fisheries; in the carrying Trade of Italy, in the East India Trade—in the Aff­rican Trade, and in all other Trades. Since they will consider and treat us as Rivals, Rivals we will be; and in naval Power too. Navigation Acts will make Us Rivals to some Purpose.—Twenty Years will show this Nation if it pursues its present Course, its own Nothingness, and the mighty Power of America.
     But We must not be afraid of two hundred Thousand Pounds to procure Treaties with the Barbary Powers which will be worth two Millions. We must not be afraid of laying Twenty Pounds Bounty upon oil, if necessary, nor of laying round Duties upon British Articles. We must encourage Merit. The publick Mind must be generous, not mean and niggardly. Such a Disposition Stints the Growth and Damps the ardour of Genius and Enterprize. If there is meanness of soul enough, to wear fine Cloaths, keep Country seats, and ride in Carriages, upon Money borrowed of English Merchants and Manufacturers, We must be content to be poor and vain and despised. I will not say proud, one grain of Pride would scorn the Base situation.
     What is become of the 300 Pieces of brass Coin, which were found in Medford? Will the Accademy, publish an Account of them? They are pronounced here not to be Phoenician but Moorish.
     What is become of the Art of making salt Water fresh? Will the Discoveror, communicate his secret to the state or to Congress? I hope he will not dishonour his Country so much as to come here, to sell his Art.
     My Love to sister and the Children, to my ever honoured Mother, to my Brother and his Family, to Uncle Quincy, Mr Wibirt and all Frids. Your affectionate Brother
     
      John Adams
     
    